—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered April 15, 1996, which denied defendant’s motion to compel disclosure of plaintiff’s preaccident medical records maintained by plaintiff’s physician, unanimously affirmed, without costs.
The motion court properly determined, after an in camera examination, that the medical records sought would not be useful in determining the nature and extent of the injuries attributable to the accident or any aspect of plaintiff’s damages (see, Wachtman v Trocaire Coll., 143 AD2d 527, 527-528). Concur—Murphy, P. J., Sullivan, Rubin, Ross and Williams, JJ.